Citation Nr: 1503837	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  10-40 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and polysubstance abuse.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to June 1973 and from April 1978 to October 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2010, the Veteran testified at a RO hearing before a Decision Review Officer.  In December 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  Transcript of each hearing is associated with the record.


FINDINGS OF FACT

1.  The Veteran's alcohol use disorder is not attributable to a service-connected disability and, therefore, service connection is precluded by law.

2.  The Veteran's currently diagnosed psychiatric disability other than alcohol use disorder has not been shown to be at least as likely as not causally related to his active service.

3.  The Veteran does not have any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in July 2009, September 2009 and May 2012 satisfied the duty to notify provisions with respect to service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In compliance with the Board's March 2013 remand, the RO obtained the Veteran's Social security records in April 2013.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

Further, the Veteran was provided VA examinations in May 2012, to include an addendum opinion in June 2012, and in April 2013.  The Board's March 2013 and November 2013 remands found the May 2012 and April 2013 VA examinations inadequate, and a new VA examination was conducted in April 2014.  The April 2014 VA examiner conducted a thorough review of the Veteran's claims file and provided a nexus opinion with respect to the relationship between the Veteran's psychiatric disability and his military service, to include a rationale for the stated conclusion, with consideration of the Veteran's lay statements.  Consequently, the Board concludes that this medical opinion is adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Based on the foregoing, the Board finds the RO substantially complied with the prior remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's RO and Board hearings, the Veteran was assisted at the hearing by a Veterans Service Representative (VSR).  The VSR and the Decision Review Officer (DRO)/Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain the onset of the Veteran's symptoms and any relationship between any current disability and service.  The hearings focused on the evidence necessary to substantiate the Veteran's claim for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the VSR.  Therefore, the Board finds that, consistent with Bryant, the DRO/VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection for Psychiatric Disability

The Veteran contends that he has an acquired psychiatric disability as the result of his active military service.  The Veteran identified several in-service stressors that he asserts caused his current acquired psychiatric disorder, to include finding a grenade in a pocket while doing laundry, having his ship fired upon, and being denied a promotion.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

After considering the totality of the evidence of record, the Board concludes that service connection is not warranted for a psychiatric disability.

As an initial matter, the medical evidence shows current diagnoses of psychiatric disorders.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Specifically, VA treatment records dated from October 2010 show diagnoses of mood disorder with psychotic symptoms, rule out schizoaffective disorder, and substance abuse.  The Veteran's Social security disability evaluation report dated in October 2011 show diagnoses of affective disorder, personality disorder and substance addiction disorder.  A May 2012 VA examiner diagnosed major depression, chronic, and polysubstance abuse, including alcohol in partial remission, but found the Veteran did not meet the criteria for a diagnosis of PTSD under the Diagnostic and Statistical Manual of Mental Disorders, (DSM-IV). DSM-IV, Fourth edition, American Psychiatric Association (1994).  An April 2013 VA examiner also opined that the Veteran did not meet the criteria for a PTSD diagnosis, but met the criteria for the diagnoses of mood disorder and alcohol abuse.  Finally, an April 2014 VA examiner diagnosed unspecified depressive disorder and alcohol use disorder.

Initially, the Board notes that direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(a) (2014).  The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508 § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 U.S.C.A. § 105 and § 1110 preclude compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  The decision explains that "primary alcohol abuse" means an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id.  

The Federal Circuit has held that service connection is warranted when drug or alcohol abuse results secondarily from a service-connected disability, but compensation should only result "where there is clear medical evidence establishing that the drug or alcohol abuse disability is indeed caused by the veteran's primary service-connected disability."  Id at 1371-1381.  However, that is not the case here.  

Service personnel records show numerous notations regarding excessive drinking and disciplinary actions, to include an incident in which the Veteran were brought up on charges for threatening a female soldier.  The Veteran was offered the opportunity to participate in alcohol rehabilitation programs but he refused to do so.  He was not recommended for re-enlistment due to his disciplinary record.  To that effect, the April 2014 VA examiner noted that a July 1978 service treatment record indicated a diagnosis of alcoholism and this establishes that the condition was incurred during the Veteran's military service, as there is no evidence to support him having had this disorder prior to the military.  As such, service connection for alcohol use disorder cannot be established in this case.

Furthermore, the medical evidence of record does not relate the Veteran's psychiatric disability other than alcohol use disorder to his service.

Service treatment records show that the Veteran was seen for alcohol problem, binge drinking since age 18 in April 1980.  It was noted that he was mildly depressed due to unattained goals in service.  The impression was DSM II, 303.3.

An April 2014 VA examiner, who reviewed the Veteran's claims file and conducted a clinical examination of the Veteran, diagnosed unspecified depressive disorder and provided an opinion that "[the Veteran's] unspecified depressive disorder is less likely than not (less than 50% probability) incurred in or due to his active military service."  In support of this opinion, the examiner stated that the April 1980 service treatment record indicating that the Veteran was mildly depressed does not offer a diagnosis as the diagnosis of "303.3" referred to alcoholism in DSM II.  The examiner further stated that the term "mildly depressed" is taken to refer to mood or affect without meeting full criteria for the diagnosis of depression.  The examiner explained that these moods can come and go, resolving on their own, and thus do not comprise evidence that a disease/psychiatric disorder was incurred in service.  The examiner further noted that the Veteran, during his August 2010 DRO hearing indicated that when he returned to the service in 1978, he was doing such a good job that he was going to get a "commendation" and was promised a promotion.  The examiner stated this level of performance indicated no psychiatric disorder was present.  The examiner further noted that the experiences the Veteran had after that related to a sexual harassment charge and not receiving a promotion are judged sufficient to cause a depressed mood but not to cause the psychiatric disorder of depression.

The Board finds the April 2014 VA medical opinion to be highly probative on the issue of etiology of the Veteran's psychiatric disability other than alcohol use disorder in light the detailed explanation provided by the physician and his expertise in this matter.  There is no controverting medical evidence of record.

Lay statements from the Veteran's coworker, pastor and friend have been considered.  They pertain to the Veteran's alcohol problem and observations of the Veteran's behaviors, including irritability and violent and uncontrollable tendency.  In an October 2010 VA consultation report, the Veteran reported that he had been dealing with depression, anxiety and anger issues for the past 20 years.  The Board finds the lay statements of record to be competent evidence of the Veteran's psychiatric symptoms.

However, to the extent that the Veteran or the lay statements claim that his psychiatric disability other than alcohol use disorder is related to his military service, the Board finds that the etiology of the Veteran's psychiatric disorder is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The diagnosis of a psychiatric disorder, and/or the etiology thereof, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  A diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests.  As the Veteran has not demonstrated that he has expertise in medical matters, he is not competent to render a medical etiology of a psychiatric disorder in this case.

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  A TDIU may be assigned if the schedular rating is less than total and the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (2014).

The Veteran has asserted on appeal that he is precluded from gainful employment by his psychiatric disorder.  The Board has found the claimed psychiatric disorder is not service-connected, so it cannot serve as a basis for award of a TDIU.

The record reflects that service connection has not been established for any disability.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.  Since the Veteran does not meet the threshold legal requirement for a TDIU rating, the claim must be denied as a matter of law.


ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.

Entitlement to a TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


